 Case 8:17-cv-01898-CJC-GJS Document 282 Filed 12/02/19 Page 1 of 4 Page ID #:5477




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                              )
12                                            )       Case No.: SACV 17-01898-CJC(GJSx)
     NAK KIM CHHOEUN AND MONY                 )
13                                            )
     NETH, individually and on behalf of a )
14   class of similarly situated individuals, )
                                              )
15                                            )
                  Petitioners,                )
16                                            )       ORDER DENYING GOVERNMENT’S
            v.                                )       EX PARTE APPLICATION [Dkt. 275]
17                                            )       AND STRIKING PORTIONS OF
                                              )       PROPOSED BRIEF
18   DAVID MARIN, DAVID JENNINGS, )
     THOMAS HOMAN, ELAINE DUKE, )
19                                            )
     JEFFERSON SESSIONS III, SANDRA )
20   HUTCHENS, AND SCOTT JONES,               )
                                              )
21                                            )
                  Respondents.                )
22                                            )
                                              )
23

24

25         This action challenges the government’s policy of arbitrarily rounding up and
26   placing in immigration detention individuals who have been living peaceably in our
27   communities for years. Petitioners Nak Kim Chhoeun and Mony Neth bring this putative
28

                                                -1-
 Case 8:17-cv-01898-CJC-GJS Document 282 Filed 12/02/19 Page 2 of 4 Page ID #:5478




 1   class action on behalf of themselves and approximately 1,900 other individuals,
 2   challenging the policy as contrary to constitutional, statutory, and regulatory law.
 3

 4         On January 3, 2019, the Court issued a temporary restraining order enjoining the
 5   government from re-detaining any class member unless the government first provided
 6   written notice at least 14 days before detention. (Dkt. 190.) The Court issued an order to
 7   show cause why a preliminary injunction should not issue (id.), but the parties instead
 8   stipulated that they would file cross-motions for summary judgment on the issue raised in
 9   the order to show cause—whether the government should be required to provide written
10   notice to a class member at least 14 days before detention. (Dkts. 206–207.) The parties
11   further stipulated that the temporary restraining order regarding notice would remain in
12   effect up to and including the hearing on those cross-motions. (Id.)
13

14         The parties stipulated to a briefing schedule and a format for the motions, which
15   the Court adopted. (Id.) The parties then stipulated to extend that briefing schedule
16   multiple times, including once after the Petitioners filed their motion for summary
17   judgment. (Dkts. 234, 266.)
18

19         Now before the Court is the government’s ex parte application to exceed the page
20   limit for its cross-motion and response to Petitioners’ motion for summary judgment.
21   (Dkt. 275.) Filed the day the cross-motion and response was due (the Tuesday before
22   Thanksgiving), the application seeks leave to file a 50-page brief—double the normal
23   allotment. (See generally id.); Local Rule 11-6. Petitioners filed an opposition to this ex
24   parte on Wednesday, November 27, the day before Thanksgiving. (Dkt. 280.) The
25   government filed a reply on Friday, November 29, the day after Thanksgiving.
26

27         The application is DENIED. To justify ex parte relief, a party must make two
28   showings: (1) “the evidence must show that the moving party’s cause will be irreparably
                                                  -2-
 Case 8:17-cv-01898-CJC-GJS Document 282 Filed 12/02/19 Page 3 of 4 Page ID #:5479




 1   prejudiced if the underlying motion is heard according to regular noticed motion
 2   procedures,” and (2) “it must be established that the moving party is without fault in
 3   creating the crisis that requires ex parte relief, or that the crisis occurred as a result of
 4   excusable neglect.” Mission Power Engineering Co v. Continental Cas. Co., 883 F.
 5   Supp. 488, 492 (C.D. Cal. 1995) (emphasis added). The government has not made either
 6   showing here.
 7

 8          First and foremost, the government fails to show irreparable prejudice. See
 9   Mission Power, 883 F. Supp. at 492 (explaining that a party cannot make the required
10   showing of irreparable prejudice to justify ex parte relief if the proposed motion is
11   meritless). The sole issue to be determined on these cross-motions for summary
12   judgment is the straightforward, limited question of whether the government must give
13   Petitioners notice before they are re-detained. Nevertheless, the primary reason the
14   government seeks so many extra pages is to include a motion to dismiss under Federal
15   Rule of Civil Procedure 12(b)(1), arguing that the Court does not have jurisdiction to hear
16   a challenge to ICE’s decision to execute removal orders. (Dkt. 275-1 ¶¶ 3, 6; see Dkt.
17   275-2 [proposed 50-page brief] at 18 26.) However, the Court is well aware of the limits
18   of its jurisdiction, and Petitioners do not challenge the government’s discretionary
19   authority to revoke supervised release or to execute final orders of removal. (See, e.g.,
20   Dkt. 119 at 4 [“I’m not reviewing the merits or validity of a removal order, I’m just
21   trying to determine whether Mr. Chhoeun was lawfully detained and given an
22   opportunity to challenge the removal order in the appropriate court.”]; Dkt. 280 at 8.)
23

24          Second, the government fails to show that it is without fault in creating the “crisis”
25   here. Mission Power, 883 F. Supp. at 492. Any emergency here is of the government’s
26   own making. There is no reason the government had to wait until the eve of the due date
27   for its brief—and days before Thanksgiving— to request extra pages, forcing Petitioners’
28   counsel to endure “a fire drill for pro bono counsel on the eve of a major holiday and
                                                     -3-
 Case 8:17-cv-01898-CJC-GJS Document 282 Filed 12/02/19 Page 4 of 4 Page ID #:5480




 1   while members of the team are already travelling,” (Dkt. 280 at 8–9), and the Court to
 2   review ex parte briefing over the holiday. A party seeking ex parte relief must show why
 3   it is entitled to “go to the head of the line in front of all other litigants and receive special
 4   treatment”; to justify ex parte relief, “[t]here had better be a fire.” Mission Power, 883 F.
 5   Supp. at 492. There was no fire here.
 6

 7          Third, there is simply no reason that either party needs 50 pages of briefing to
 8   address the limited question of notice.
 9

10          Having found a lack of good cause for ex parte relief, the Court hereby STRIKES
11   pages 1-25 of the proposed brief (Dkt. 275-2). See, e.g., Haddock v. Countrywide Bank,
12   NA, 2015 WL 9257316, at *6-7 (C.D. Cal. Oct. 27, 2015) (considering only the first 25
13   pages of party’s overlong brief). The Court will consider only the arguments the
14   government makes relevant to the issue before the Court, which are contained in pages
15   26-50 of the proposed brief. The briefing deadlines and hearing date on this motion shall
16   remain unchanged.
17

18

19          DATED:        December 2, 2019
20                                                    __________________________________
21                                                           CORMAC J. CARNEY
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                    -4-
